In an action to recover damages for personal injuries and property damage resulting from a collision when respondent’s ear ran into the rear of appellant’s car, stopped in the roadway as an obstruction to traffic, the jury returned a verdict for *892respondent. Judgment of the City Court of the City of White Plains unanimously affirmed, with costs. No opinion. Appeal from order denying defendant’s motion to set aside the verdict and for a new trial dismissed. There is no such order. Present — Johnston, Acting P. J., Adel, Nolan, Sneed and Wenzel, JJ.